DETAILED ACTION
		Application No. 16/944,085 filed on 07/30/2020 has been examined. In this Office Action, claims 1-20 are pending. Claims 1-6 and 13-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021, 08/19/2021 and 01/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

         Applicant is advised that should claims 6-12 be found allowable, claims 19-24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP  § 706.03(k).


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
SINHA et al discloses US 20210194783 A1 DYNAMICALLY GENERATING VISUALIZATIONS OF DATA BASED ON CORRELATION MEASURES AND SEARCH HISTORY.
Chakra et al discloses US 20130103677 A1 CONTEXTUAL DATA VISUALIZATION.
Grampurohit et al discloses US 20210019338 A1 METRIC DEFINITION AND VISUALIZATION.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Mohammad A Sana/Primary Examiner, Art Unit 2166